DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 04/12/2022 have been fully considered, therefore, the rejection is withdrawn. 
The examiner will answer all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 2, 16 have been cancelled. 
Claim[s] 21, 22, the newly added claim limitations have been addressed in the office action below. 
Claim Rejections - 35 USC § 101
Regarding claim 20 under the rejection for non – statutory subject matter, applicant’s claim amendment of: “non-transitory,” has been inspected, therefore, the rejection is withdrawn. 
Claim Rejections - 35 USC § 103
Regarding claim[s] 1, 7, 8, 14, 15, 19, 20 under the obviousness rejection, applicant’s incorporation allowable subject matter of claim 2, and 16 into their respective base claim[s] 1, 15, 20, has been considered. Therefore, the rejections are withdrawn.  
Allowable Subject Matter
Claim[s] 1, 3 – 15, 17 – 22 are allowed, but are renumbered as 1 – 20. 
The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded at time of search for the claimed invention. The prior arts do not teach the claimed invention, but are in the general realm of applicant’s field of technology to which patent protection is sought:
Bouse [US PGPUB # 2015/0059003], who generally does teach verifying that a requester is a person identified by a digital biometric based on a biometric of the requester. An index of privileges and permissions of a subscriber is associated with the digital biometric in response to determining that the digital biometric is valid and verifying that the requester is the person identified by the digital biometric. The digital biometric associated with the index and the digital biometric enabling the subscriber to access transactional data of the requester are provided to the requester.
	While Bouse does teach verifying the identity of a requestor based on a digital biometric of the requestor, however, Bouse doesn’t teach the claim limitation of: “……check one or more entries in a public data store associated with previous
recipients of the content to determine a trust score for the content based on
a respective indicator of veracity in each of the one or more entries that the
previous recipients submitted; and
	create an entry for the recipient in the public data store to validate that the
recipient received the content, the entry comprising a digital signature for
the recipient and the indicator of the veracity of the received content,” of claim # 1. 

Starosielsky et al. [US PGPUB # 2019/0342096], who generally does teach receiving a request from a Relying Party to verify an attribute that is one or more of an identity and a credential of a user; notifying the user of the request and receiving self-asserted attributes by the user; obtaining Attribute Provider attributes from an Attribute Provider based on the self-asserted attributes; determining an answer to the request based on the self-asserted attributes and the Attribute Provider attributes; and providing the answer to the Relying Party. The systems and methods can further include receiving a response from the user including how much data to release to the Relying Party, wherein the answer is constrained based on the response to one of a yes/no answer, a range, and a detailed response.
	While Starosielsky does teach identifying a user by a username and credential for a relaying party, however, Starosielsky doesn’t teach at least the claim limitation of: “……check one or more entries in a public data store associated with previous
recipients of the content to determine a trust score for the content based on
a respective indicator of veracity in each of the one or more entries that the
previous recipients submitted; and
	create an entry for the recipient in the public data store to validate that the
recipient received the content, the entry comprising a digital signature for
the recipient and the indicator of the veracity of the received content,” of claim # 1. 

Starosielsky et al. [US PAT # 10348699], who generally does teach managing a personal data store is described for binding one or more identities of different types associated with a user. The computer-implemented method is implemented in a trust system including one or more processing devices communicatively coupled to a network. The computer-implemented method includes receiving one or more self-asserted first attributes by the user and second attributes asserted by an Attribute Provider; utilizing one or more of the first attributes and the second attributes as inputs to obtain and/or produce one or more cryptographically signed attributes signed by an associated Attribute Provider; storing the first attributes, the second attributes, and the one or more cryptographically signed attributes in a personal data store associated with the user; and utilizing one or more of the first attributes, the second attributes, and the one or more cryptographically signed attributes to respond to a request from a Relying Party.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/ Primary Examiner, Art Unit 2434